                                                                                                                                                     Lincoln County                                                                                                                                                                                                                                                                                                                                                                   Goshen County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Cedar Cou
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Boone County                                                                                                                                             Harrison County                 Shelby County            Audubon County            Guthrie County                  Dallas County                   Polk County                      Jasper County                    Poweshiek County                  Iowa County                    Johnson County
                                                                              Cache County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Banner County                                Morrill County                                                                   Arthur County                            McPherson County                        Logan County                                                                                     Valley County                Greeley County                                                           Platte County            Colfax County               Dodge County            Washington County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case: 1:21-cv-00104-SNLJ Doc. #: 14-5 Filed: 08/02/21 Page: 1 of 1 PageID #: 39                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Muscatine Co
                                                                                                            Rich County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Garden County                                                                                                                                                                                                                                                                                 Nance County
                  Box Elder County                                                                                                                                                                                                       Sweetwater County                                                                                            Carbon County                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Custer County                                                                                                                                                                                                                                                                       Pottawattamie County                     Cass County                    Adair County               Madison County                 Warren County                  Marion County                   Mahaska County                   Keokuk County              Washington County
                                                                   Weber County                                                                        Uinta County                                                                                                                                                                                                                                                                        Albany County                                                           Laramie County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Douglas County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Butler County                  Saunders County                                                                                                                                                                                                                                                                                                                                                Louisa County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Kimball County                              Cheyenne County                                                                        Keith County                                                                                                                                                                Sherman County                Howard County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Merrick County                     Polk County
                                                                                    Morgan County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Deuel County                                                                                                                                                                                                                                                                                                                                                                                                             Sarpy County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Lincoln County                                                                                                                                                                                                                                                                                                                                    Mills County               Montgomery County               Adams County                    Union County                   Clarke County                  Lucas County                 Monroe County                 Wapello County                Jefferson County
                                                   Davis County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Henry County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Cass County                                                                                                                                                                                                                                                                                                                  Des Moines C
                                                                                                                                        Summit County                                            Daggett County                                                                                                                                                                                                                                                                                                                                                                                                                                                 Sedgwick County                                                                                                                                                     Dawson County                                                                            Hall County                    Hamilton County                York County                  Seward County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Perkins County                                                                                                                                                         Buffalo County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Lancaster County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Fremont County                  Page County                  Taylor County               Ringgold County                Decatur County                    Wayne County               Appanoose County                   Davis County               Van Buren County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Logan County
                                                                 Salt Lake County                                                                                                                                                                                                                                                                                                                           Jackson County                                      Larimer County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Otoe County                                                                                                                                                                                                                                                                                                          Lee County
                                                                                                                                                                                                                                                                                        Moffat County                                                                                                                                                                                                                                                                                                                                                             Phillips County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Chase County                               Hayes County                               Frontier County                     Gosper County                Phelps County              Kearney County                 Adams County                     Clay County                 Fillmore County                 Saline County
                                                                                                                                                                                                                                                                                                                                                              Routt County                                                                                                                                                 Weld County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Worth County                                                                                 Putnam County
                    Tooele County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Schuyler County          Scotland County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Atchison County                                                                                                           Mercer County                                                                                                               Clark County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Johnson County            Nemaha County                                                                                                                                                                                                                                                                                               Hancock Coun
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Nodaway County                                              Harrison County
                                                                                                               Wasatch County
                                                                                                                                                             Duchesne County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Morgan County                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Gage County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Gentry County                                                                         Sullivan County                     Adair County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Dundy County                              Hitchcock County                     Red Willow County                    Furnas County                      Harlan County              Franklin County                Webster County                 Nuckolls County                Thayer County                Jefferson County
                                                                              Utah County                                                                                                                      Uintah County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Pawnee County                   Richardson County                                                                                                                              Grundy County                                                                                     Knox County                                       Adams County
                                                                                                                                                                                                                                                                                                                                                                                                                       Grand County                                    Boulder County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Holt County                                                                                                                                                                                                                             Lewis County

                                                                                                                                                                                                                                                                                        Rio Blanco County                                                                                                                                                                                                                                                                                                        Washington County                            Yuma County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Andrew County                                          Daviess County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Broomfield County
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Gilpin County                                                                         Adams County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DeKalb County                                                                            Linn County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Republic County                                                                                                                             Brown County                                                                                                                                                                                           Macon County                                                 Marion County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Cheyenne County                              Rawlins County                          Decatur County                      Norton County                        Phillips County                       Smith County                        Jewell County                                                             Washington County                        Marshall County                  Nemaha County                                           Doniphan County                                                                                        Livingston County                                                                                       Shelby County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Denver County
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Clear Creek County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Pike Coun
                                     Juab County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Buchanan County
                                                                                                                                                   Carbon County                                                                                                                                                                                                                     Eagle County                            Summit County                                                                                                Arapahoe County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Caldwell County
                                                                                                                                                                                                                                                                                               Garfield County                                                                                                                                                                Jefferson County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Clinton County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Atchison County                                                                                                                                               Chariton County                                                                                    Ralls County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Cloud County                                                                                                                                                                                                                                                                                                                                                                         Monroe County
                                                                                        Sanpete County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Jackson County                                                                                                                                         Carroll County                                                     Randolph County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Mitchell County                                                                                                                                                                                                                         Platte County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Sherman County                                Thomas County                           Sheridan County                    Graham County                         Rooks County                       Osborne County                                                                                                Clay County                                      Pottawatomie County                                                                                                                                             Ray County                                                                                                                                                                        Pike County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Douglas County                                                                                                                               Kit Carson County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Clay County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Elbert County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Riley County
                                                                                                                                                                                                                                                                                                                                                                    Pitkin County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Jefferson County                                                                                                                                                                                                                                   Audrain County
                                                                                                                                                                                                                                                                                                                                                                                                             Lake County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Leavenworth County
                                                                                                                                                                                                                                                                                                                                                                                                                                              Park County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ottawa County                                                                                                                                                                                                                                                                                        Saline County                    Howard County
                          Millard County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Wyandotte County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Lincoln County                                                                                                                                                     Shawnee County                                                                                                                  Lafayette County
                                                                                                                                         Emery County                                                                                                             Mesa County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Geary County                                                                                                                                             Jackson County
                                                                                                                                                                                                           Grand County                                                                                                                                                                                                                                                                                                                                                                        Lincoln County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Boone County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Wabaunsee County                                                                                                                                                                                                                                                                                                            Montgomery County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Wallace County                           Logan County                                   Gove County                         Trego County                          Ellis County                       Russell County
                                                                                                                                                                                                                                                                                                                  Delta County                                                                                                                                                     Teller County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Dickinson County                                                                                                            Douglas County              Johnson County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             El Paso County                                                                                                      Cheyenne County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Cooper County                                               Callaway County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Saline County                                                                                                                                                                                                                                                                                                                                                                                                                       Warren Coun
                                                                          Sevier County                                                                                                                                                                                                                                                                                                                             Chaffee County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Johnson County                        Pettis County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ellsworth County                                                                                             Morris County
                                                                                                                                                                                                                                                                                                                                                                Gunnison County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Osage County                                                                             Cass County                                                                                                        Moniteau County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Franklin County               Miami County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Rush County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Fremont County                                                                                                                                                                                                                    Greeley County                 Wichita County              Scott County                   Lane County                       Ness County                                                                 Barton County                                                                                                                                                                                                                                                                                                                                                                                                                                 Cole County                     Osage County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Kiowa County                                                                                                                                                                                                                                                                                                                                                                                                                                     Lyon County                                                                                                                                                                                                              Morgan County                                                                                        Franklin Cou
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Gasconade County
                                                                                                                                                                                                                                                                                 Montrose County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   McPherson County                                                                                                                                                                                                                                                 Henry County
             Beaver County                              Piute County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Rice County                                                           Marion County
                                                                                                                                Wayne County                                                                                                                                                                                                                                                                                                                                                                                                                             Crowley County                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Chase County                                                                                                                                                                                                              Benton County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Coffey County                                                                             Bates County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Anderson County                Linn County                                                                                                                                                       Miller County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Pueblo County                                                                                                                                                                                                                                                                                                                                    Pawnee County
                                                                                                                                                                                                                                                                                                                     Ouray County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Maries County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Custer County                                                                                                                                                                                                                                                                                                                                           Hodgeman County
                                                                                                                                                                                                                                                                                                                                                                                                           Saguache County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Finney County                                                                                                                 Stafford County                                                                         Harvey County                                                                                                                                                                                                                                 St. Clair County                                                    Camden County
                                                                                                                                                                                                                                                                      San Miguel County                                                                                                                                                                                                                                                                                                                                                                                                             Hamilton County                  Kearny County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Crawford County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Bent County                             Prowers County                                                                                                                                                                                                                                                                             Reno County                                                                                                                                                                                                                                                                                                                  Hickory County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Otero County                                                                                                                                                                                                                                                                              Edwards County                                                                                                                                                                                             Greenwood County                  Woodson County                 Allen County                                                                                                                                                                                                                              Phelps County
         Iron County                                                                      Garfield County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Bourbon County                    Vernon County                                                                                                                                 Pulaski County
                                                                                                                                                                                                                                                                       Dolores County                                     San Juan County   Hinsdale County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Butler County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Gray County                                                                                                                                                                                                                                                                                                                                                                                                                                      Cedar County
                                                                                                                                                                                                                                                                                                                                                                    Mineral County                                                                                                                  Huerfano County                                                                                                                                                                                                                                                                                                               Ford County                                                                                                                                                   Sedgwick County                                                                                                                                                                                                                                                                                           Dallas County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Pratt County                                                                                                                                                                                                                                                                                                                                                                                                            Laclede County
                                                                                                                                                                                             San Juan County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Polk County                                                                                                                    Dent County
                                                                                                                                                                                                                                                                                                                                                                                                        Rio Grande County                    Alamosa County                                                                                                                                                                                                                                          Stanton County                   Grant County               Haskell County                                                                                          Kiowa County                                                                Kingman County                                                                                                                                                   Wilson County              Neosho County                                                                                                                                                                                                                                                               Reynolds C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Crawford County                    Barton County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Elk County                                                                                                                                                 Dade County
                                                                                                                                                                                                                                                             Montezuma County                                                                                                                                                                                                                                                                          Las Animas County                                                                              Baca County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Texas County
                                                                   Kane County                                                                                                                                                                                                                              La Plata County                                                                                                                                      Costilla County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Webster County             Wright County
shington County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Meade County                      Clark County                                                                                                                                                Sumner County                              Cowley County                                                                                                                                                                                                                         Greene County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Barber County                                                                                                                                                                                                                                                                                  Jasper County
                                                                                                                                                                                                                                                                                                                                                        Archuleta County                                            Conejos County                                                                                                                                                                                                                                                                   Morton County                   Stevens County               Seward County                                                                                        Comanche County                                                                    Harper County                                                                                                                                           Montgomery County              Labette County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Chautauqua County                                                                           Cherokee County                                                                                                                                                                                                                    Shannon County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Lawrence County

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Christian County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Newton County                                                                                                               Douglas County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ottawa County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Harper County                                                                                                                Grant County                                Kay County                                                                                        Nowata County                                                                                                                                                                                                                                             Howell County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Cimarron County                                                  Texas County                                                       Beaver County                                                                                               Woods County                                                                                                                                                                                                                                    Craig County                                                                                                        Stone County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Alfalfa County                                                                                                                                                Washington County                                                                                                                           Barry County                                                                                                                                                  Oregon County
      Mohave County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Osage County                                                                                                                                                                                                                         Taney County                            Ozark County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Colfax County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               McDonald County
                                                                                                                                                                                                                                                                                                                                                                                                                                                    Taos County
                                                                                                                                                                                                                                                                              San Juan County                                                                                Rio Arriba County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Union County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Woodward County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Randolph Co
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Noble County                                                                                                                                                 Delaware County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Garfield County                                                                                                                                Rogers County                                                                                                                                                                                                                                                  Fulton County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Pawnee County                                                                                                                                                         Benton County                              Carroll County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Major County                                                                                                                                                                                                                 Mayes County                                                                                                                                  Boone County                                       Baxter County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Dallam County                                Sherman County                     Hansford County                  Ochiltree County                      Lipscomb County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Marion County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ellis County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Sharp County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Tulsa County                                                                                                                                                                                                                                                                       Izard County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Payne County                                                                                                                                                                                                                                                                                                                                                                           Lawrence C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Mora County                                                                                                                                                                                                                                                                                                                                                                           Dewey County                                                                                                                                                                                                                                                                                                                                                    Madison County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Washington County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Kingfisher County                   Logan County                                                                                                                  Wagoner County                                                                                                                                          Newton County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Creek County                                                                       Cherokee County                                                                                                                                              Searcy County
                                                                                                                                                                                                                                                                                                                                                                                                          Los Alamos County                                                                                                                                          Harding County                                                                                                                                                                                                                                                                                                                                                 Blaine County                                                                                                                                                                                                                                           Adair County                                                                                                                                                            Stone County
                                                               Coconino County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Hartley County                                Moore County                     Hutchinson County                   Roberts County                      Hemphill County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Independence County
                                                                                                                                                                                                                                                                                                                                                                              Sandoval County                                                                                                                                                                                                                                                                                                                                                                                                                                                Roger Mills County                                                                                                                                                                           Lincoln County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Custer County                                                                                                                                                                                             Okmulgee County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Muskogee County
                                                                                                                                                                                                                                                                                          McKinley County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Crawford County                                        Johnson County                                                 Van Buren County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Canadian County                         Oklahoma County                                                                                                                                                                                                                                                                                                                                                       Cleburne County
                                                                                                                                                                                                                                                                                                                                                                                                                               Santa Fe County                                                              San Miguel County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Sequoyah County                                              Franklin County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Okfuskee County                                                                                                                                                                                                                                                                                                                  Jackson County
                                                                                                                                                                      Navajo County                                                                                                                                                                                                                                                                                                                                                                                                                                                               Oldham County                                 Potter County                      Carson County                        Gray County                      Wheeler County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Pope County
                                                                                                                                                                                                                  Apache County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             McIntosh County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Beckham County                               Washita County                                                                                                                                                                                                                                                                                                                                                                                                                     Conway County                                                   White County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Cleveland County Pottawatomie County                                                                                                          Haskell County                                            Sebastian County                     Logan County                                                                                                                                                       Woodruff Co
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Caddo County                                                                                                        Seminole County                                                                                                                                                                                                                                                                              Faulkner County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Quay County
                                                                                                                                                                                                                                                                                                                                                                                    Bernalillo County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Hughes County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Grady County           McClain County                                                                                                                                                                                                                                                                 Yell County
                                                                                                                                                                                                                                                                                                                 Cibola County                                                                                                                                                                                                                                                                                                                  Deaf Smith County                              Randall County                    Armstrong County                    Donley County                   Collingsworth County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Perry County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Guadalupe County                                                                                                                                                                                                                                                                                                                          Greer County                          Kiowa County                                                                                                                                                                                                       Pittsburg County                                                       Le Flore County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Latimer County                                                                 Scott County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Prairie County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Pulaski County               Lonoke County                          Monroe Cou
                                                                                                                                                                                                                                                                                                                                                                        Valencia County                                                                                                                                                                                                                                                                                                                                                                                                                                            Harmon County                                                                                                                                                                   Garvin County                       Pontotoc County
                                                                                                                                                                                                                                                                                                                                                                                                                                      Torrance County                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Comanche County                                                                                                                                                                                                                                                                                                                                                                                    Saline County
                                        Yavapai County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Curry County                                                                                                                                                                                                                                                Jackson County                                                                                                                                                                                                      Coal County                                                                                                                                                                                                  Garland County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Parmer County                    Castro County                   Swisher County                     Briscoe County                       Hall County                 Childress County                                                                                                                                                                                                                                                                                                                                                                                                                              Montgomery County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Stephens County                                           Murray County                                                                                                                                                                            Polk County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Tillman County                                                                                                                                                                                                                           Pushmataha County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Atoka County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   De Baca County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Johnston County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Hardeman County                                                                               Cotton County                                                                                                                                                                                                                                                                                                                                                          Hot Spring County                  Grant County                                                   Arkansas County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Carter County                                                                                                                                                                                                                                                                                                                                              Jefferson County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Pike County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Jefferson County                                                                                                                                                                                     McCurtain County                                          Howard County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Bailey County                 Lamb County                     Hale County                       Floyd County                      Motley County                    Cottle County                                                     Wilbarger County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Choctaw County                                                                                                                                                Clark County
                                                                                                                                                                                                                                                                                                                                                                         Socorro County                                                                                                                                                                                                       Roosevelt County                                                                                                                                                                                                                                                                                                                                                                                                                                 Marshall County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Foard County                                                             Wichita County                                                                                    Love County                                                                                                                                                                                      Sevier County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Bryan County                                                                                                                                                                                                                               Dallas County                                                  Lincoln County
                                                                                                                                                                                                                                                                            Catron County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Cleveland County
                                                                                                                                               Gila County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Clay County                                                                                                                                                                                                                                                                                                                                                                                                                                                       Desha County
                                                                                                                                                                                                                                                                                                                                                                                                                                                               Lincoln County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Hempstead County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Montague County                                                                                                                                                                                                                      Little River County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Lamar County                                                                                                                                          Nevada County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Crosby County                     Dickens County                      King County                                                      Baylor County                       Archer County                                                                                       Cooke County                       Grayson County                                                                                            Red River County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Cochran County                Hockley County                  Lubbock County                                                                                                                            Knox County                                                                                                                                                                                                                                    Fannin County                                                                                                                                                                                                     Ouachita County                                                                    Drew County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Calhoun County

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Bowie County                                                                                                                                           Bradley County
                                      Maricopa County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Chaves County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Delta County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Miller County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Chicot County
                                                                                                                                                                                                                           Greenlee County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Jack County                        Wise County                                                                                                                                                                     Titus County                                                                                                     Columbia County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Garza County                         Kent County                   Stonewall County                                                                                                                                                                                                 Denton County                        Collin County                                                                                                                                                                                                                                                                                                                 Ashley County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Yoakum County                   Terry County                    Lynn County                                                                                                                         Haskell County                  Throckmorton County                     Young County                                                                                                                                                                                                                         Franklin County                                                                                                                                                                 Union County
                                                                                                                                                                                                                                                                                                                                                        Sierra County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Hunt County                  Hopkins County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Morris County                                                          Lafayette County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Cass County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Camp County
                                                                                                                                                                                      Graham County
                                                                                                      Pinal County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Rockwall County                           Rains County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Claiborne Parish                          Union Parish                        Morehouse Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Lea County                                                                                                                                                                                                                                                                                                                                                                 Parker County                    Tarrant County                                                                                                                 Wood County                                                         Marion County                                                                                                                                                                                  West Carroll Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Gaines County                             Dawson County                        Borden County                  Scurry County                      Fisher County                                                                                                                         Palo Pinto County                                                                                        Dallas County
                                                                                                                                                                                                                                                                                  Grant County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Jones County                    Shackelford County                 Stephens County                                                                                                                                                                                                                                                      Upshur County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Bossier Parish Webster Parish                                                                                                                          East Carroll P
                                                                                                                                                                                                                                                                                                                                                                                                                                        Otero County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Kaufman County                                                                                                                                                                                                                                      Lincoln Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Van Zandt County                                                                                                              Caddo Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Harrison County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Eddy County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Gregg County                                                                                                                                                                     Ouachita Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Hood County                                                                                                                                                                                                                                                                                                                                                                                                         Richland Parish
                                                                                                                                                                                                                                                                                                                                                                       Doña Ana County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Johnson County                                                                                                                                 Smith County                                                                                                                                                                                                                                                    Madison Paris
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ellis County                                                                                                                                                                                                                                      Bienville Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Andrews County                             Martin County                    Howard County                      Mitchell County                    Nolan County                    Taylor County                     Callahan County                      Eastland County                                                                                                                                                                                                                                                                                                                                                                                                                  Jackson Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Erath County                 Somervell County                                                                                                                   Henderson County
                                                                                                                                                                                                                                                                                                                     Luna County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Panola County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Rusk County                                                                                                                                                                                                    Franklin Parish
                                                                          Pima County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Red River Parish                                                                    Caldwell Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Navarro County                                                                                                                                                                  De Soto Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Hill County                                                                                                                                                                                                                                                                                                                                                                                 Tensas Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Comanche County                                                                                                                                                                                                                                                                                                                                                                                                  Winn Parish
                                                                                                                                                                                                                                                     Hidalgo County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Coke County                                                                                                                                                                                 Bosque County
                                                                                                                                                                                               Cochise County                                                                                                                                                                                                                                                                                                                                                                                                                                           Ector County                 Midland County                   Glasscock County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Loving County                 Winkler County                                                                                                                  Sterling County                                                       Runnels County                                                                                                                                                                                                                                                                                                              Cherokee County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Anderson County                                                                                       Shelby County
                                                                                                                                                                                                                                                                                                                                                                                                                    El Paso County                                                                                                                                                                                                                                                                                                                                                                                                                           Coleman County                  Brown County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Jefferson Cou
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Hamilton County                                                                                                                 Freestone County                                                                                                                                                                                    Natchitoches Parish                                                                       Catahoula Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  La Salle Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Nacogdoches County                                                                                                                               Grant Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    McLennan County                          Limestone County                                                                                                                                                                                      Sabine Parish
                                                                                                                                   Santa Cruz County                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ward County                                                                                                                                                                                                                                                                                      Mills County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Adams County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                Hudspeth County                                            Culberson County                                                                                                             Crane County                                                                                                                           Tom Green County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Upton County                      Reagan County                                                                                                                                                                                                                                        Coryell County                                                                                                                                                                                                                              San Augustine County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Concho County                                                                                                                                                                                                                                                                                             Houston County                                                                                       Sabine County                                                                                                                                 Concordia Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Reeves County                                                                                                                                                         Irion County                                                                                                                                                                                                                                                                                                                            Leon County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Falls County                                                                                                                                          Angelina County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    McCulloch County                                                       Lampasas County                                                                                                                                                                                                                                                                                                                                                                                Rapides Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       San Saba County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Wilkinson County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Vernon Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Trinity County                                                                                                                                                                                                    Avoyelles Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Bell County                                                      Robertson County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Madison County                                                                                                                                                                                                                                                                                         West Feliciana Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Schleicher County                              Menard County

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Pecos County                                                                                                                                                                                                                                                                                       Burnet County                                                                        Milam County                                                                                                                             Polk County                    Tyler County                               Newton County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Crockett County                                                                                                                                                                                                                                                                                                                                                                              Walker County                                                                                            Jasper County                                                                                             Evangeline Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Jeff Davis County                                                                                                                                                                                                                                                                                                          Mason County                         Llano County                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            East Felician
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Williamson County                                                                     Brazos County                                                                                                                                                                                                                                                                                                                 Pointe Coupee Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Beauregard Parish                    Allen Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             St. Landry Parish                         East Baton Ro
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Grimes County                                       San Jacinto County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Sutton County                                Kimble County                                                                                                                                                                                                      Burleson County                                                                                                                                                                                                                                                                                                                                           West Baton Rouge

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Gillespie County                                                                Travis County                                              Lee County                                                                               Montgomery County                                                         Hardin County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Jefferson Davis Parish             Acadia Parish                                                   Iberville Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Blanco County                                                                                                                                                                                                                                                                                                                                                                                                                                          St. Martin Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Terrell County                                                                                                                                                                                                                                                                                                                                                                          Washington County                                                                                                                                                                                          Calcasieu Parish                                                                    Lafayette Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Liberty County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Orange County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Bastrop County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Kerr County                                                                          Hays County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Presidio County                                                                                                                                                                                                                                      Edwards County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Kendall County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Val Verde County                                                                                                                                                                                                                                                                                                                      Austin County                                                                                                                                                                                              Cameron Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Fayette County                                                                                     Harris County                                                                      Jefferson County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Real County                                                                                                                                      Caldwell County                                                                                                Waller County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Comal County                                                                                                                                                                                                                                                                                                                                                                                                 Vermilion Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Brewster County                                                                                                                                                                                                                                                  Bandera County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Chambers County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Colorado County                                                                                                                                                                                                                                                                                                                                St. Mary Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Guadalupe County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Fort Bend County                                                                                                                                                                                                                                                      Iberia Parish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Bexar County                                                      Gonzales County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Uvalde County                                                                                                                                                                                  Lavaca County                                                                                                                      Galveston County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Kinney County                                                                       Medina County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Wharton County                                                                                                                                                                                                                                                                                                                        Terrebonne P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Wilson County                                                                                                                                                               Brazoria County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DeWitt County

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Jackson County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Atascosa County                             Karnes County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Zavala County                                  Frio County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Victoria County                                                   Matagorda County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Maverick County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Goliad County



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Dimmit County                                                                                                                                                                                                         Calhoun County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Bee County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     La Salle County                  McMullen County                 Live Oak County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Refugio County




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Aransas County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             San Patricio County



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Webb County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Jim Wells County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Duval County                                                       Nueces County




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Kleberg County




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Jim Hogg County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Brooks County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Zapata County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Kenedy County




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Starr County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Willacy County
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Hidalgo County



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Cameron County
